DETAILED ACTION
Claim Objections
Claim 2 is objected to because “the door” appears lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The post-processing apparatus according to claim 1, wherein the stapling unit is movable in a direction orthogonal to a discharge direction of a recording material, and a door is provided on a side face of the main body when viewed from a downstream side of the discharge direction, and 
wherein the replacement position is set to be positioned closer to the door 

Claim 5 is objected to because “a separated state” appears to be an editorial error.  Going forwards with examination, the claim is interpreted to be:
--The post-processing apparatus according to claim 1, wherein the control unit brings the drawing roller pair into the separated state in a case where the manual mode is executed.--

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanonaka (JP 2015003811 A) in view of Yokoyama et al. (US 2016/0205279 A1) and Kubo et al. (US 2016/0059608 A1).  This Office action provides a machine translation of Tanonaka.

a discharge roller pair (38) configured (to be in an abutting state) to discharge a recording material through a discharge port (48) formed on a main body of the post-processing apparatus 30 (onto a discharge tray 36B with the recording material stapled or with the recording material not stapled), the discharge roller pair 38 (in the abutting state) being capable of conveying the recording material in a reverse direction by being inversely rotated, the reverse direction being an opposite of a discharging direction, the discharging direction being a direction in which the discharge roller pair (38) discharges the recording material (so as to convey the recording material to be placed onto a stapling stack tray 57 to a stapling unit 61 for stapling processing; Translation Page 3, last two full paragraphs – Page 4, last paragraph);
a stapling unit (61) including a cartridge for containing a staple (an inherent or a well-known structure) used for stapling processing, the stapling unit (61) configured to execute the stapling processing on a recording material (placed on the stack tray 57 for stapling processing; Translation Page 3, last two full paragraphs – Page 4, last paragraph); and
a control unit (100) capable of executing an automatic mode and a manual mode, the automatic mode being a mode of causing the discharge roller pair 38 (in the abutting state) to convey in the reverse direction the recording material discharged from the image forming apparatus 10 (thereby placing the recording material onto the stack tray 57) and causing the stapling unit (61) to execute the stapling processing on the recording material conveyed in the reverse direction, the manual mode being a mode of causing the stapling unit (61) to execute the stapling processing on a recording material inserted from outside the discharge port 48 (through the discharge port 48 to be placed onto the stack tray 57 for stapling processing; Translation Page 3, last two full paragraphs – Page 4, last paragraph);

wherein the control unit (100) brings the discharge roller pair (38) into the abutting state (in a case where the manual mode is not being executed, and the discharge roller pair 38 operates normally in said abutting state to convey a recording material as discussed above.  In such a case, the discharge roller pair 38 operates normally in said abutting state to convey/discharge a recoding material straight onto the discharge tray 57).

    PNG
    media_image1.png
    473
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    320
    386
    media_image2.png
    Greyscale


Tanonaka is silent about:
a.	a drawing roller pair provided downstream of the discharge roller pair (38) in the reverse direction and configured to convey the recording material conveyed in the reverse direction by the discharge roller pair (38);
b.	a detection unit configured to detect presence or absence of a staple in the cartridge;

d.	wherein the control unit (100) causes the moving unit to move the stapling unit (61) to the replacement position and brings the discharge roller pair (38) into the abutting state in a case where the detection unit detects the absence of a staple.

A.	Yokoyama teaches a post-processing apparatus (29) connectable to an image forming apparatus (101), the post-processing apparatus (29) comprising:  a drawing roller pair (= pulling roller pair 37) provided downstream of a discharge roller pair (36) in a reverse direction and configured to convey a recording material conveyed in the reverse direction by the discharge roller pair (36).  The drawing roller pair (37), in an abutting state, draws/pulls and loads the recording material onto a stapling stack tray 32 for stapling processing (Fig. 1, reproduced below; Par. 0032).

    PNG
    media_image3.png
    528
    839
    media_image3.png
    Greyscale



B, C, D.	Kubo teaches a post-processing apparatus (B) connectable to an image forming apparatus (A), the post-processing apparatus (B) comprising (See 2, 1, 5, reproduced below):  
b.	a detection unit (Par. 0122) configured to detect presence or absence of a staple in a cartridge 39 (of a stapling unit 26); 
c.	a moving unit M1 (Fig. 8; Par. 0108) configured to move the stapling unit (26) between a stapling position Cp1/Cp2 (in a sheet introducing area Ar; Fig. 5; Par. 0094) at which the stapling processing is executed on a recording material and a replacement position Mp (which may be a home position HP next to a cartridge mount opening 28) at which the cartridge 39 (of the stapling unit 26) is replaceable (Fig. 5; Pars. 0040, 0166); and
d.	wherein a control unit 75 (Par. 0157) causes the moving unit (M1) to move the stapling unit (26) to the replacement position Mp/HP and brings a discharge roller pair (32) into an abutting state in a case where the detection unit detects the absence of a staple (where the manual stapling mode is not being executed, and the discharge roller pair 32 operates normally in said abutting state to convey/discharge a recoding material straight onto a discharge tray 25).  Advantageously, a user can easily replace an empty cartridge 39 (of the stapling unit 26) at the preplacement/home position Mp/HP, and the discharge roller pair (32) can continue operate normally in said abutting state to convey/discharge the recoding material straight onto the discharge tray (25).

    PNG
    media_image4.png
    528
    857
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1059
    739
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    1076
    784
    media_image6.png
    Greyscale



2. 	Tanonaka as modified teaches the post-processing apparatus according to claim 1, wherein the stapling unit is movable in a direction orthogonal to a discharge direction of a recording material, and a door/cover (covering the cartridge mount opening 28, as seen at least in Kubo fig. 2) is provided on a side face of the main body when viewed from a downstream side of the discharge direction, and wherein the replacement position (home position Mp/HP) is set to be positioned closer to the door (28) than the stapling position (Cp1/Cp2) in the direction orthogonal to the discharge direction (as seen at least in Kubo fig. 2).

3. 	Tanonaka as modified teaches the post-processing apparatus according to claim 1, wherein the stapling unit includes a staple presence/absence detection sensor (= empty sensor; Kubo par. 0122) for detecting the presence or the absence of a staple in the cartridge, and wherein the detection unit 

5.	The post-processing apparatus according to claim 1, wherein the control unit brings the drawing roller pair 37 (shown in Yokoyama fig. 1) into the separated state in a case where the manual mode is executed, obviously, so that the recording material can be manually inserted from the discharge port (48) to be placed onto the stack tray 57/32 for stapling processing.

6.	The post-processing apparatus according to claim 5, wherein the control unit brings the drawing roller pair 37 (shown in Yokohama fig. 1) into an abutting state in a case where the detection unit detects the absence of a staple (where the manual stapling mode is not being executed as discussed above in claim 1.  The control unit needs not to bring the drawing roller pair 37 into the separated state in the case where the manual stapling mode is not being executed).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanonaka, Yokoyama et al. and Kubo et al., as applied to claim 1 above and further in view of Higaki (US 5,221,953).
2. 	Tanonaka as modified teaches the post-processing apparatus according to claim 1, wherein the stapling unit is movable in a direction orthogonal to a discharge direction of a recording material and all other features recited in claim 2 (as discussed above).
However, if applicant asserts that Tanonaka as modified fails to teach a door (pointed out at 28 in Tanonaka fig. 2) provided on a side face of the main body when viewed from a downstream side of the discharge direction, and wherein the replacement position (home position Mp/Hp) is set to be positioned closer to the door (28) than the stapling position (Cp1/Cp2) in the direction orthogonal to the discharge direction.
 Higaki teaches a post-processing apparatus 300 comprising (See figs. 2, 7, reproduced below):  a stapling unit (220) including a cartridge (227) for containing a staple used for stapling processing, wherein a door/cover (311) is provided, and wherein a replacement position (“home position” of the cartridge 227) is set to be positioned closer to the door (311) than a stapling position (as seen at least in fig. 2, reproduced below).

    PNG
    media_image7.png
    1354
    769
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    612
    718
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Higaki teaching to Tanonaka apparatus as modified by providing the apparatus with a door (28) provided on a side face of the main body when viewed from a downstream side of the discharge direction, and wherein the replacement position (home position Mp/HP) is set to be positioned closer to the door (28) than the stapling position (Cp1/Cp2) in the direction orthogonal to the discharge direction.  As such, loading of staples would be easy.
(See, e.g., Higaki col. 1, lines 15-24; Col. 2, lines 33-43; Col. 7, lines 54-59).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                            March 4, 2022